DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, anycorrection of the statutory basis for the rejection will not be considered a new ground ofrejection if the prior art relied upon, and the rationale supporting the rejection, would bethe same under either status. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/21/2021 has been entered.
 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 7 and 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Horiuchi et al. (US 2020/0275465 A1) in view of Choi et al. (US 2017/0215179 A1).

Horiuchi et al. disclose methods and systems for appropriately configuring the timings for data transmission and reception with the following features: regarding claim 7, A terminal comprising: a receiver that receives information related to a configuration a terminal comprising: a receiver that receives information related to a configuration of a downlink transmission time interval pattern forming a subframe with a plurality of transmission time intervals, the transmission time interval being shorter than 1 ms (i.e. a base station 200 (fig. 5) including a transmission section that transmits, to a terminal 300 (fig. 6), a downlink signal using a first short transmission time interval (sTTI) shortened in length than a TTI and a reception section that receives an uplink signal using a second sTTI shortened in length than the TTI and used for uplink, in which, when the first sTTI is shorter in length than the second sTTI, and a processor that uses the information related to the configuration of the downlink transmission time interval pattern as a basis to control configuration in which an uplink transmission time interval pattern is the same as or different from the downlink transmission time interval pattern (i.e. sTTI configuration section 205 configures the DL and UL sTTI lengths on the basis of the sTTI information input from error correction decoding section 204, then outputs the information indicating the configured DL sTTI length to signal demultiplexing section 202 and outputs the information indicating the configured UL sTTI length to signal assignment section 211, wherein sPDCCH receiving section 208 extracts resource allocation information (DL resource allocation information and UL resource allocation information) from the sPDCCH received from signal demultiplexing section 202, then outputs the DL resource allocation information to signal demultiplexing section 202 and the UL resource allocation information to signal assignment section 211), wherein each of the uplink transmission time interval pattern and the downlink transmission time interval pattern includes a 3-symbol transmission time interval and a 2-symbol transmission time interval (i.e. the UL sTTI length is set to three symbols, and the DL TTI length is set to two symbols), wherein the uplink transmission time interval pattern is the same as the downlink transmission time interval pattern when the 3-symbol transmission time interval is at a start of the subframe in the downlink transmission time interval pattern (i.e. the DL sTTI length is set to three symbols, while X is set equal to 4 and among the three symbol sTTIs, the first-half four and wherein the uplink transmission time interval pattern is different from the downlink transmission time interval pattern when the 2-symbol transmission time interval is at the start of the subframe in the downlink transmission time interval pattern (i.e. when DL TTI length is set to two symbols is set to at start, then uplink sTTI and DL sTTI are of different pattern)”). 
Horiuchi et al. is short of expressly teaching “wherein the uplink transmission time interval pattern is the same as the downlink transmission time interval pattern when the 3-symbol transmission time interval is at a start of the subframe in the downlink transmission time interval pattern, and wherein the uplink transmission time interval pattern is different from the downlink transmission time interval pattern when the 2-symbol transmission time interval is at the start of the subframe in the downlink transmission time interval pattern”.
Choi et al. disclose a method and apparatus to transmit uplink and downlink data with the following features: regarding claim 7, wherein the uplink transmission time interval pattern is the same as the downlink transmission time interval pattern when the 3-symbol transmission time interval is at a start of the subframe in the downlink transmission time interval pattern, and wherein the uplink transmission time interval pattern is different from the downlink transmission time interval pattern when the 2-symbol transmission time interval is at the start of the subframe in the downlink transmission time interval pattern (Fig. 20, a diagram showing transmission structure of a downlink in a transmission time interval transmission method using 3 OFDM symbols according to an embodiment of the present disclosure, see teachings in [0326-0327] wherein the uplink transmission time interval pattern is the same as the downlink transmission time interval pattern when the 3-symbol transmission time interval is at a start of the subframe in the downlink transmission time interval pattern (i.e. if both the uplink, by the terminal 204 (fig. 2A), and downlink, by the base station 201, need to use three-symbol TTIs the, then the uplink TTI pattern is same as the downlink TTI pattern), and wherein the uplink transmission time interval pattern is different from the downlink transmission time interval pattern when the 2-symbol transmission time interval is at the start of the subframe in the downlink transmission time interval pattern (i.e. if not both of downlink transmission by the base station 201 and uplink transmission by the terminal 204 need to use three-symbol TTIs, that is, downlink uses a two-symbol TTI and the uplink corresponding to the downlink may use a three-symbol TTI, then the uplink TTI pattern is different from the downlink TTI pattern)”).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Horiuchi et al. by using the features as taught by Choi et al. in order to provide a more effective and efficient system that is capable of generating of uplink and with 3-symbol TTI at start for same TTI pattern and generating with 2-symbol TTI at start for different TTI pattern. The motivation of using these functions is that it is more cost effective and dynamic.
Regarding claim 12:
Horiuchi et al. disclose methods and systems for appropriately configuring the timings for data transmission and reception with the following features: regarding claim 12, a radio communication method for a terminal, comprising: receiving information a radio communication method for a terminal, comprising: receiving information related to a configuration of a downlink transmission time interval pattern forming a subframe with a plurality of transmission time intervals, the transmission time interval being shorter than 1 ms (i.e. a base station 200 (fig. 5) including a transmission section that transmits, to a terminal 300 (fig. 6), a downlink signal using a first short transmission time interval (sTTI) shortened in length than a TTI and a reception section that receives an uplink signal using a second sTTI shortened in length than the TTI and used for uplink, in which, when the first sTTI is shorter in length and using the information related to the configuration of the downlink transmission time interval pattern as a basis to control configuration in which an uplink transmission time interval pattern is the same as or different from the downlink transmission time interval pattern (i.e. sTTI configuration section 205 configures the DL and UL sTTI lengths on the basis of the sTTI information input from error correction decoding section 204, then outputs the information indicating the configured DL sTTI length to signal demultiplexing section 202 and outputs the information indicating the configured UL sTTI length to signal assignment section 211, wherein sPDCCH receiving section 208 extracts resource allocation information (DL resource allocation information and UL resource allocation information) from the sPDCCH received from signal demultiplexing section 202, then outputs the DL resource allocation information to signal demultiplexing section 202 and the UL resource allocation information to signal assignment section 211), wherein each of the uplink transmission time interval pattern and the downlink transmission time interval pattern includes a 3-symbol transmission time interval and a 2-symbol transmission time interval (i.e. the UL sTTI length is set to three symbols, and the DL TTI length is set to two symbols), wherein the uplink transmission time interval pattern is the same as the downlink transmission time interval pattern when the 3-symbol transmission time interval is at a start of the subframe in the downlink transmission time interval pattern (i.e. the DL sTTI length is set to three symbols, while X is set equal to 4 and among the three symbol sTTIs, the first-half four and wherein the uplink transmission time interval pattern is different from the downlink transmission time interval pattern when the 2-symbol transmission time interval is at the start of the subframe in the downlink transmission time interval pattern (i.e. when DL TTI length is set to two symbols is set to at start, then uplink sTTI and DL sTTI are of different pattern)”). 
Horiuchi et al. is short of expressly teaching “wherein the uplink transmission time interval pattern is the same as the downlink transmission time interval pattern when the 3-symbol transmission time interval is at a start of the subframe in the downlink transmission time interval pattern, and wherein the uplink transmission time interval pattern is different from the downlink transmission time interval pattern when the 2-symbol transmission time interval is at the start of the subframe in the downlink transmission time interval pattern”.
Choi et al. disclose a method and apparatus to transmit uplink and downlink data with the following features: regarding claim 12, wherein the uplink transmission time interval pattern is the same as the downlink transmission time interval pattern when the 3-symbol transmission time interval is at a start of the subframe in the downlink transmission time interval pattern, and wherein the uplink transmission time interval pattern is different from the downlink transmission time interval pattern when the 2-symbol transmission time interval is at the start of the subframe in the downlink transmission time interval pattern (Fig. 20, a diagram showing transmission structure of a downlink in a transmission time interval transmission method using 3 OFDM symbols according to an embodiment of the present disclosure, see teachings in [0326-0327] wherein the uplink transmission time interval pattern is the same as the downlink transmission time interval pattern when the 3-symbol transmission time interval is at a start of the subframe in the downlink transmission time interval pattern (i.e. if both the uplink, by the terminal 204 (fig. 2A), and downlink, by the base station 201, need to use three-symbol TTIs the, then the uplink TTI pattern is same as the downlink TTI pattern), and wherein the uplink transmission time interval pattern is different from the downlink transmission time interval pattern when the 2-symbol transmission time interval is at the start of the subframe in the downlink transmission time interval pattern (i.e. if not both of downlink transmission by the base station 201 and uplink transmission by the terminal 204 need to use three-symbol TTIs, that is, downlink uses a two-symbol TTI and the uplink corresponding to the downlink may use a three-symbol TTI, then the uplink TTI pattern is different from the downlink TTI pattern)”).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Horiuchi et al. by using the features as taught by Choi et al. in order to provide a more effective and efficient system that is capable of generating of uplink and with 3-symbol TTI at start for same TTI pattern and generating with 2-symbol TTI at start for different TTI pattern. The motivation of using these functions is that it is more cost effective and dynamic.
Regarding claim 13:
Horiuchi et al. disclose methods and systems for appropriately configuring the timings for data transmission and reception with the following features: regarding claim 13, a base station comprising: a transmitter that transmits, to a terminal, information a base station comprising: a transmitter that transmits, to a terminal, information related to a configuration of a downlink transmission time interval pattern forming a subframe with a plurality of transmission time intervals, the transmission time interval being shorter than 1 ms (i.e. a base station 200 (fig. 5) including a transmission section that transmits, to a terminal 300 (fig. 6), a downlink and transmits a signal in accordance with the downlink transmission time interval pattern (i.e. the base station 200 transmitting a signal according to the downlink TTI pattern to the terminal 300), and a receiver that receives a signal from the terminal in accordance with an uplink transmission time interval pattern, wherein at the terminal, the information related to the configuration of the downlink transmission time interval pattern is used as a basis to configure an uplink transmission  time interval pattern to be the same as, or different from, the downlink transmission time interval pattern (i.e. sTTI configuration section 205 configures the DL and UL sTTI lengths on the basis of the sTTI information input from error correction decoding section 204, then outputs the information indicating the configured DL sTTI length to signal demultiplexing section 202 and outputs the information indicating the configured UL sTTI length to signal assignment section 211, wherein sPDCCH receiving section 208 extracts resource allocation information (DL resource allocation information and UL resource allocation information) from the sPDCCH received from signal demultiplexing section 202, then outputs the DL resource allocation information to signal demultiplexing section 202 and the UL resource allocation information to signal assignment section 211), wherein each of the uplink transmission time interval pattern and the downlink transmission time interval pattern includes a 3-symbol transmission time interval and a 2-symbol transmission time interval (i.e. the UL sTTI length is set to three symbols, and the DL TTI length is set to two symbols), wherein the uplink transmission time interval pattern is the same as the downlink transmission time interval pattern when the 3-symbol transmission time interval is at a start of the subframe in the downlink transmission time interval pattern (i.e. the DL sTTI length is set to three symbols, while X is set equal to 4 and among the three symbol sTTIs, the first-half four symbols and last-half three symbols in one slot form sTTIs, respectively, and so the UL sTTI and DL sTTI pattern is the same), and wherein the uplink transmission time interval pattern is different from the downlink transmission time interval pattern when the 2-symbol transmission time interval is at the start of the subframe in the downlink transmission time interval pattern (i.e. when DL TTI length is set to two symbols is set to at start, then uplink sTTI and DL sTTI are of different pattern), 
Horiuchi et al. is short of expressly teaching “wherein the uplink transmission time interval pattern is the same as the downlink transmission time interval pattern when the 3-symbol transmission time interval is at a start of the subframe in the downlink transmission time interval pattern, and wherein the uplink transmission time interval pattern is different from the downlink transmission time interval pattern when the 2-symbol transmission time interval is at the start of the subframe in the downlink transmission time interval pattern”.
Choi et al. disclose a method and apparatus to transmit uplink and downlink data with the following features: regarding claim 13, wherein the uplink transmission time interval pattern is the same as the downlink transmission time interval pattern when the wherein the uplink transmission time interval pattern is the same as the downlink transmission time interval pattern when the 3-symbol transmission time interval is at a start of the subframe in the downlink transmission time interval pattern (i.e. if both the uplink, by the terminal 204 (fig. 2A), and downlink, by the base station 201, need to use three-symbol TTIs the, then the uplink TTI pattern is same as the downlink TTI pattern), and wherein the uplink transmission time interval pattern is different from the downlink transmission time interval pattern when the 2-symbol transmission time interval is at the start of the subframe in the downlink transmission time interval pattern (i.e. if not both of downlink transmission by the base station 201 and uplink transmission by the terminal 204 need to use three-symbol TTIs, that is, downlink uses a two-symbol TTI and the uplink corresponding to the downlink may use a three-symbol TTI, then the uplink TTI pattern is different from the downlink TTI pattern)”).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Horiuchi et al. by using the features as taught by Choi et al. in order to provide a more effective and 
Regarding claim 14:
Horiuchi et al. disclose methods and systems for appropriately configuring the timings for data transmission and reception with the following features: regarding claim 14, a system comprising a terminal and a base station, wherein: the terminal comprises: a receiver that receives information related to a configuration of a downlink transmission time interval pattern forming a subframe with a plurality of transmission time intervals, the transmission time interval being shorter than 1 ms; and a processor that uses the information related to the configuration of the downlink transmission time interval pattern as a basis to control configuration in which an uplink transmission time interval pattern is the same as or different from the downlink transmission time interval pattern, and the base station comprises: a transmitter that transmits, to the terminal, information related to the configuration of the downlink transmission time interval pattern, wherein each of the uplink transmission time interval pattern and the downlink transmission time interval pattern includes a 3-symbol transmission time interval and a 2-symbol transmission time interval, wherein the uplink transmission time interval pattern is the same as the downlink transmission time interval pattern when the 3-symbol transmission time interval is at a start of the subframe in the downlink transmission time interval pattern, and wherein the uplink transmission time interval pattern is different from the downlink transmission time interval pattern when the 2-symbol transmission time interval is at the start of the subframe in the downlink transmission time interval pattern (Fig. 12, a a system comprising a terminal and a base station, wherein: the terminal comprises: a receiver that receives information related to a configuration of a downlink transmission time interval pattern forming a subframe with a plurality of transmission time intervals, the transmission time interval being shorter than 1 ms (i.e. a base station 200 (fig. 5) including a transmission section that transmits, to a terminal 300 (fig. 6), a downlink signal using a first short transmission time interval (sTTI) shortened in length than a TTI and a reception section that receives an uplink signal using a second sTTI shortened in length than the TTI and used for uplink, in which, when the first sTTI is shorter in length than the second sTTI, the reception section receives the uplink signal in the second sTTI positioned after a predetermined interval from a transmission timing of the downlink signal, the predetermined interval being configured based on the length of the first sTTI), and a processor that uses the information related to the configuration of the downlink transmission time interval pattern as a basis to control configuration in which an uplink transmission time interval pattern is the same as or different from the downlink transmission time interval pattern (i.e. sTTI configuration section 205 configures the DL and UL sTTI lengths on the basis of the sTTI information input from error correction decoding section 204, then outputs the information indicating the configured DL sTTI length to signal demultiplexing section 202 and outputs the information indicating the configured UL sTTI length to signal assignment section 211, wherein sPDCCH receiving section 208 extracts resource allocation information (DL resource allocation information and UL resource allocation information) from the sPDCCH received from signal and the base station comprises: a transmitter that transmits, to the terminal, information related to the configuration of the downlink transmission time interval pattern (i.e. the base station 200 transmitting a signal according to the downlink TTI pattern to the terminal 300), wherein each of the uplink transmission time interval pattern and the downlink transmission time interval pattern includes a 3-symbol transmission time interval and a 2-symbol transmission time interval (i.e. the UL sTTI length is set to three symbols, and the DL TTI length is set to two symbols), wherein the uplink transmission time interval pattern is the same as the downlink transmission time interval pattern when the 3-symbol transmission time interval is at a start of the subframe in the downlink transmission time interval pattern (i.e. the DL sTTI length is set to three symbols, while X is set equal to 4 and among the three symbol sTTIs, the first-half four symbols and last-half three symbols in one slot form sTTIs, respectively, and so the UL sTTI and DL sTTI pattern is the same), and wherein the uplink transmission time interval pattern is different from the downlink transmission time interval pattern when the 2-symbol transmission time interval is at the start of the subframe in the downlink transmission time interval pattern (i.e. when DL TTI length is set to two symbols is set to at start, then uplink sTTI and DL sTTI are of different pattern)”). 
Horiuchi et al. is short of expressly teaching “wherein the uplink transmission time interval pattern is the same as the downlink transmission time interval pattern when the 3-symbol transmission time interval is at a start of the subframe in the pattern is different from the downlink transmission time interval pattern when the 2-symbol transmission time interval is at the start of the subframe in the downlink transmission time interval pattern”.
Choi et al. disclose a method and apparatus to transmit uplink and downlink data with the following features: regarding claim 14, wherein the uplink transmission time interval pattern is the same as the downlink transmission time interval pattern when the 3-symbol transmission time interval is at a start of the subframe in the downlink transmission time interval pattern, and wherein the uplink transmission time interval pattern is different from the downlink transmission time interval pattern when the 2-symbol transmission time interval is at the start of the subframe in the downlink transmission time interval pattern (Fig. 20, a diagram showing transmission structure of a downlink in a transmission time interval transmission method using 3 OFDM symbols according to an embodiment of the present disclosure, see teachings in [0326-0327] summarized as “wherein the uplink transmission time interval pattern is the same as the downlink transmission time interval pattern when the 3-symbol transmission time interval is at a start of the subframe in the downlink transmission time interval pattern (i.e. if both the uplink, by the terminal 204 (fig. 2A), and downlink, by the base station 201, need to use three-symbol TTIs the, then the uplink TTI pattern is same as the downlink TTI pattern), and wherein the uplink transmission time interval pattern is different from the downlink transmission time interval pattern when the 2-symbol transmission time interval is at the start of the subframe in the downlink transmission time interval pattern (i.e. if not both of downlink transmission by the base station 201 
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Horiuchi et al. by using the features as taught by Choi et al. in order to provide a more effective and efficient system that is capable of generating of uplink and with 3-symbol TTI at start for same TTI pattern and generating with 2-symbol TTI at start for different TTI pattern. The motivation of using these functions is that it is more cost effective and dynamic.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Horiuchi et al. (US 2020/0275465 A1) in view of Choi et al. (US 2017/0215179 A1) as applied to claim 1 above, and further in view of Yeo et al. (US 2018/0359745 A1).

Horiuchi et al. and Choi et al. disclose the claimed limitations as described paragraph 6 above. Horiuchi et al. and Choi et al. do not expressly disclose the following features: regarding claim 9, wherein transmission time intervals in the uplink transmission time interval pattern and the downlink transmission time interval pattern do not cross a boundary between slots that constitute the subframe.
Yeo et al. disclose a method and apparatus for data transmission and reception with a reduced transmission time interval with the following features: regarding claim 9, wherein transmission time intervals in the uplink transmission time interval pattern and 
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Horiuchi et al. with Choi et al. by using the features as taught by Yeo et al. in order to provide a more effective and efficient system that is capable of transmitting of time intervals not cross a boundary between slots that constitute the subframe. The motivation of using these functions is that it is more cost effective and dynamic.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Horiuchi et al. (US 2020/0275465 A1) in view of Choi et al. (US 2017/0215179 A1) and Yeo et al. (US 2018/0359745 A1) as applied to claim 1 above, and further in view of Lee et al. (US 2018/0098337 A1).

Horiuchi et al., Choi et al. and Yeo et al. disclose the claimed limitations as described paragraphs 6-7 above. Horiuchi et al., Choi et al. and Yeo et al. do not expressly disclose the following features: regarding claim 11, wherein the uplink 
Lee et al. disclose a method for a terminal to transmit data to a base station and an apparatus supporting the method with the following features: regarding claim 11, wherein the uplink transmission time interval pattern and the downlink transmission time interval pattern have same number of transmission time intervals between slots (Fig. 24, illustrate examples of a short TTI frame structure according to the present invention, see teachings in [0316 & 0331-0345] summarized as “as illustrated in the fig. the uplink TTI pattern and the downlink TTI pattern have same number of TTI interval between the slots , as the subframe of 1ms in the uplink and downlink comprising of 1st TTI and 2nd TTI and each of 0.2ms length with the same pattern”).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Horiuchi et al. with Choi et al. and Yeo et al. by using the features as taught by Lee et al. in order to provide a more effective and efficient system that is capable of creating uplink transmission time interval pattern and the downlink transmission time interval pattern with same number of transmission time intervals between slots. The motivation of using these functions is that it is more cost effective and dynamic.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED M BOKHARI whose telephone number is (571)270-3115.  The examiner can normally be reached on Monday through Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 5712723182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SYED M BOKHARI/            Examiner, Art Unit 2473
8/4/2021              
/KWANG B YAO/Supervisory Patent Examiner, Art Unit 2473